Citation Nr: 0607666	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for neuropathy of all 
extremities.

2.  Entitlement to service connection for psychiatric 
disorder claimed as anxiety and depression secondary to 
service-connected neuropathy of all extremities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1969 to August 1970.

This appeal is from a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, 
Mississippi, acting as agency of original jurisdiction (AOJ) 
in this case.


FINDINGS OF FACT

1.  The veteran's was neurologically sound of all extremities 
on entrance into service.

2.  The veteran did not suffer the onset of neuropathy of any 
type in any extremity during service.

3.  The veteran does not have a service-connected neuropathic 
condition to which a psychiatric disorder can be secondary.


CONCLUSIONS OF LAW

1.  Neuropathy was not incurred or aggravated in any 
extremity in wartime service, nor can such incurrence or 
aggravation be presumed.  38 U.S.C.A. § 1101, 1110, 1111, 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2005).

2.  The veteran does not have psychiatric disability that is 
proximately do to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that neuropathy, variously diagnosed, in 
his extremities, lower more than upper, began or became worse 
in service.  He further contends that neuropathic symptoms 
have caused or aggravated his anxiety disorder and 
depression.  The evidence of record does not show the onset 
or aggravation in service of any neuropathic disorder of the 
extremities necessary to establish service connection, or the 
credible, probative link between a current neuropathic 
condition and a disease, injury or incident in service 
necessary to warrant service connection.

I.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."  

Pond v. West, 12 Vet. App. 341, 346 (1999).

The first element of service connection has been met as the 
veteran has several current diagnoses of neuropathy of the 
extremities, with multiple different diagnoses applying to 
upper and lower extremities, and suspicion of systemic 
neuropathic process or precesses affecting the extremities.  
Dr. Kerby, a neurologist, has examined and performed 
multiple, extensive neurological tests on the veteran since 
May 2002.  Dr. Kerby summarized his findings and opinion in 
an April 2004 statement.  He reported that the veteran 
carries a diagnosis of ill defined peripheral neuropathy and 
probable autoimmune disorder, and a question of Charcot-
Marie-Tooth disease or other hereditary sensory motor 
neuropathy, which is as yet unprovable.  VA electromyographic 
(EMG) study in June 2004 showed axonal peripheral neuropathy 
of the lower extremities.  Despite the uncertainty of the 
specific neuropathic process or processes, the evidence 
established that the veteran has current neuropathic disease 
of all extremities, with symptoms greater in the lower than 
in the upper extremities.

The second element of service connection has not been 
demonstrated.  Service medical records do not document any 
neurologic findings or diagnosis.  The veteran has asserted 
that pain in his feet and lower extremities in service was 
like symptoms he has now, and he believes his neuropathic 
condition or conditions began in service.  The veteran is a 
layman who has not demonstrated or claimed to have any 
medical credentials or expertise.  Consequently his testimony 
is competent to establish that he had foot pain or leg pain 
in service, but not the etiology.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).

There is no record of complaint to a physician of 
neurological symptoms until May 2002.  There is no record of 
medical investigation of or treatment for neuropathic 
symptoms until May 2002.  The veteran testified in May 2004 
that he sought treatment for foot pain after service from a 
physician who is now deceased and whose records are 
unavailable.  He testified that the physician told him there 
was no treatment available but arch supports and pain 
medication.  He testified that the physician told him 
essentially the same as he was told in service regarding 
treatment options, with the additional prospects of a 
lifetime of use of pain medication.  He testified that he 
believed what he was told and gave up seeking treatment until 
he became completely disabled, because he did not wish to use 
pain medication chronically.  His wife testified to his 
refusal generally to seek treatment for physical complaints, 
and that she finally became aware that he hid his foot 
problems until they became overwhelming.

The veteran's testimony of pain in service similar to his 
current neurological pain and his explanation for the silence 
of the record from the time he separated from service until 
May 2002 does not explain why he told two different 
physicians in May 2002 that his neurological symptoms began 
in 2001.  The veteran submitted office treatment records from 
Dr. Jackson of December 1979 to January 2003, with an 
increase in frequency of treatment beginning in May 2002.  
These show ordinary medical treatment prior to May 2002 for a 
variety of complaints.  They also show that his and his 
wife's testimony that the veteran did not seek medical care 
was incorrect.  Dr Kerby's May 2002 electrodiagnostic study 
report to Dr. Jackson noted the veteran's report of onset of 
neurologic symptoms for over a year, and an undated 
neurologic clinic history form shows the onset of numbness 
and aching in the toes in April 2001.  None of the medical 
evidence shows a history of onset in service or symptoms 
continuously since service.

In sum, the veteran's testimony that the symptoms he has now 
are the symptoms he had in service and has had since service 
is not credible.  The preponderance of the evidence is 
against finding that a neurologic condition was noted in 
service, because the veteran, in addition to lacking 
credibility in his testimony, is not competent to identify 
foot or leg pain in service as neurologic.  Espiritu, 2 Vet. 
App. 492.  The preponderance of the evidence is against 
finding a chronic neurologic condition diagnosed as such 
during service or during a presumptive period after service.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  Likewise, the 
preponderance of the evidence is against finding continuity 
of symptomatology with a condition noted in service.  See 
38 C.F.R. § 3.303(b) (2005).

The veteran has submitted evidence to demonstrate a 
relationship between his current diagnosis and service.  Dr. 
Kerby wrote in April 2004 that the veteran carries a 
diagnosis of ill-defined peripheral neuropathy and probable 
autoimmune disorder with a remaining question that he might 
have Charcot-Marie-Tooth (CMT) disease or other hereditary 
sensory motor neuropathy, which is as yet unprovable.  Dr. 
Kerby noted that the veteran indicated he had very mild but 
similar symptoms in the service and was told he had flat 
feet, as do many persons with CMT disease.  Dr. Kerby wrote, 
"Because of the ill-defined nature of his neuropathy I 
certainly cannot firmly say that this man has a strong 
service connection with this disorder but I would have to say 
that he may have been somewhat worsened at least from an 
orthopedic aspect by his time in service."

Dr. Jackson wrote in April 2004 that he has been treating the 
veteran regularly since May 2002 for what appears to be a 
progressive neuropathy, for which the veteran also saw Dr. 
Kerby.  Dr. Jackson noted that the symptoms were initially 
more prominent in his feet and lower extremities, and that 
the veteran was able to relate problems with his feet back to 
service.  "In retrospect," Dr. Jackson wrote, "the problems 
he had with his feet at that time possibly were the early 
symptoms of his present problem."

Dr. Kerby's and Dr. Jackson's statements are speculations.  
Neither amounts to a bona fide medical opinion of onset in 
service, or even of a probability of onset in service that 
can be called as-likely-as-not.  Dr. Kerby stated he could 
not diagnose CMT.  His observation that many CMT patients 
have flat feet provides a basis for his speculation, but it 
does not constitute probative evidence.  His further opinion 
that the veteran's feet may have been worsened orthopedically 
in service is inapposite to the question whether he incurred 
neurologic pathology in service.  It tends to support a 
finding of incurrence or aggravation in service of flat feet, 
which is not at issue.  Dr. Jackson is likewise speculative.  
A possibility of a relation between current findings and 
symptoms in service that the veteran described to Dr. Kerby 
as "very mild but similar" does not have sufficient 
evidentiary grounding to give it more probative weight than 
the weight of speculation.  This is true of both opinions in 
light of their reliance on the veteran's recollection, which 
is shown unreliable by the evidence.  Medical speculation is 
not probative evidence.  See Bloom v. West, 12 Vet. App. 185 
(1999).

June 2004 VA electrodiagnostic testing produced results 
consistent with bilateral carpal tunnel syndrome in the upper 
extremities and axonal neuropathy in both lower extremities.  
The test results are uninformative about the time of onset.

VA neurological examination of June 2004 noted the veteran's 
history of onset of symptoms during boot camp and a pre-
service history of being clumsy.  The examiner opined that it 
is as likely as not that the condition preexisted military 
service.  VA must reject this opinion as without probative 
value for two reasons.  First, the veteran's entrance 
examination was normal, and he is presumed neurologically 
sound on entrance.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2004).  Second, the entire body of medical 
evidence, including the service records, and the veteran's 
history since May 2002, does not amount to clear and 
unmistakable evidence of a preexisting neurologic condition 
that, nor is it clear and unmistakable evidence that a 
preexisting condition was not aggravated by service, 
consequently, the presumption of soundness is not rebutted.  
Absent rebuttal of the presumption of soundness, the June 
2004 VA opinion is uninformative of any matter in this case 
that can establish service connection for a neurologic 
disorder based on aggravation, see 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2005), and it is of essentially no 
probative value as evidence of onset of a neurologic disorder 
in service.

VA outpatient records show treatment for hereditary 
peripheral neuropathy.  These records are uninformative of 
any matter other than current diagnosis, and the existence of 
current disability is established and not in dispute.

VA compensation examination in May 2005 included a detailed 
review of the claims file including the veteran's service 
records and the private medical records.  The VA examiner 
noted Dr. Kerby's opinion of a hereditary type of sensory 
peripheral neuropathy.  He noted the lack of documentation 
that the condition was induced or aggravated by service.  The 
VA examiner found no link between the veteran's current 
condition and service.

In October 2005 the veteran stated that the symptoms of which 
he complained in service, noted as weak flat feet, were 
actually shooting electrical pains in his feet and legs, 
which were not recorded at the time.  He asserts that his 
lower extremity neurological problems started with his feet 
in service, he should get the benefit of the doubt and 
therefore service connection, at least for his lower 
extremities.

The veteran essentially wishes VA to find continuity of 
symptomatology that is not demonstrated elsewhere in the 
evidence of record other than the veteran's testimony and 
October 2005 statement.  For the reasons noted above, the 
evidence against believing his current assertion of onset in 
service and continuity of symptoms since outweighs his 
testimony.  The lack of direct or contemporaneous evidence of 
notation of the condition on entrance, the lack of direct or 
contemporaneous evidence of incurrence in service, the lack 
of medical evidence of disability within a year after 
service, and the lack of evidence of continuity of 
symptomatology other than the veteran's rejected testimony 
outweigh the purely speculative opinions of Drs. Kerby and 
Jackson and the veteran's testimony.  The preponderance of 
the evidence is against the veteran's claim for direct 
service connection.

II.  Secondary Service Connection for Anxiety and Depression

"Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (1999).  A service-
connected disease or injury need not be the sole cause of the 
secondary disability.  The secondary disability may result 
from the aggravation by a service-connected disability of a 
condition it did not cause.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran has been perfectly clear that his claim for 
anxiety and depression is that both conditions are the result 
of his neuropathic conditions.  He has never asserted onset 
of psychiatric illness in service.  The RO gratuitously 
adjudicated the claim on both direct and secondary service 
connection bases.  The veteran's notice of disagreement 
addressed only the secondary service connection aspect of the 
rating decision from which he appeals, as has his substantive 
appeal, hearing testimony, and other written statements.  The 
Board limits this decision to the matter of secondary service 
connection.

The veteran's claim for service connection for depression is 
predicated upon establishing service connection for his 
neuropathic disorder or disorders.  His claim is 
distinguished from a claim of service connection for 
neuropathy as proximately due to or the result of service-
connected flat feet, which is not the claim he has made and 
prosecuted.

Whereas the veteran's secondary service connection claim is 
predicated on being proximately due to or the result of a 
condition that is not service connected, it is without legal 
merit.  See 38 C.F.R. § 3.310(a) (2005).  A claim is without 
legal merit is denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

III.  Duty to Notify and to Assist

VA letters of January and November 2003 notified the veteran 
of the information and evidence necessary to prosecute his 
claim for service connection for neuropathy.  The letters met 
each of the statutory and regulatory requirements for such 
notice, except neither explicitly instructed the veteran to 
submit evidence in his possession.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The letters did 
advise the veteran of his ultimate responsibility to produce 
any evidence other than federal records, and that he could 
produce any evidence he wished considered as an alternative 
to having VA obtain evidence for him.  In light of his 
submission of evidence, it is reasonable to infer he had 
actual knowledge of the scope of his and VA's respective 
rights and duties in the production of evidence.  VA has 
discharged its notice obligations in this case as regards the 
claim for service connection for neuropathy.

VA did not give the veteran any specific notice on the 
prosecution of his secondary service connection claim.  The 
January 2003 letter did inform the veteran that proof of 
service connection required evidence of a link between the 
claimed disability and a disease or injury incurred or 
aggravated in service, which is substantially the rule of 
service connection in 38 C.F.R. § 3.310(a) (2005).  Any error 
or omission in notice to the veteran of how to prosecute a 
claim for secondary service connection did not prejudice his 
claim in this case, because failure to meet the legal 
predicate of service connection for the condition to which 
the psychiatric illness was claimed as secondary rendered the 
claim moot.  Where proof that the veteran's psychiatric 
illness is secondary to his neuropathic illness would not 
have established secondary service connection, notice how to 
prosecute the claim could not have benefited the veteran.  
Where the notice could not benefit the veteran, any 
deficiency cannot have prejudiced his claim.  Finally, the 
veteran's testimony and statements and the evidence he 
submitted or had VA obtain shows he had actual knowledge of 
the information and evidence necessary to substantiate his 
secondary service connection claim.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

VA has obtained all evidence pertaining to the veteran's 
claims of which it had notice or authorization to obtain.  
There has been no failure to obtain evidence of which VA must 
notify the veteran.  VA examined the veteran for his 
neurological claim in May 2004 and in May 2005.  VA also 
obtained medical opinions as necessary.  VA did not give the 
veteran a psychiatric examination for compensation purposes.  
In the absence of evidence of a link between the veteran's 
neuropathic disorders and his psychiatric disorders, VA 
examination was not required in this case.  VA has discharged 
its duty to develop evidence in this case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) (2005).


ORDER

Entitlement to service connection for neuropathy of all 
extremities is denied.

Entitlement to secondary service connection for psychiatric 
disorder claimed as anxiety and depression is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


